 

Case 1:18-cv-03688-ER Document 39 Filed 10/24/19 Page 1of1

GOLDBERG WEG & MARKUS PLLC

122 West 27" Street, 11° Floor
New York, New York 10001
Tel: (212) 697-3250
Fax: (212) 227-4533

October 24, 2019
Via ECF

Honorable Sarah L. Cave
United States Magistrate Judge
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Case 1:18-cv-03688-ER
Clybourn v. Spiderbands LLC et al

Dear Judge Cave:

Pursuant to Rule 1.D. of Your Honor's Individual Rules of Practice, with the consent of
counsel for Plaintiff Brittany Clybourn, the undersigned counsel for Defendants Spiderbands LLC
and Franci Cohen respectfully request an adjournment of the telephonic conference currently
schedule for October 29, 2019. This is the first request for adjournment of this conference. The
reason for the adjournment request is that I am scheduled to appear for oral argument at Supreme
Court, Bronx County in an action, index number: 24688/2019 on the date ordered by the court.

We propose the alternative dates of November 12, 2019 or November 21, 2019.

Thank you for your consideration of this request.

GOLDBERG WEG & MARKUS, PLLC :

   

 

By: TOYA

Helen J. Setton, Esq. (HIS 2159)
122 West 27th Street, 11th Floor
New York, New York 10001
(212) 697-3250
hsetton@grlawpllc.com
